DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively homogeneous" in claim 1 is a relative term which renders the claim indefinite.  The term "relatively homogeneous" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation "said inlet channels and said outlet channels" rendering the claim indefinite.  There is insufficient antecedent basis for this limitation in the claim and this renders the claim indefinite because it is unclear the “said inlet 
The claim language of Claim 1 reciting “respective hydraulic circuits provided with corresponding pumps for supplying electrolytes to specific planar cells” renders the claim indefinite because (1) it is not clear if the “specific planar cells” are required of the claimed redox flow cell or if instead the “specific planar cells” are separate from the claimed structure but the claimed hydraulic circuits are configured to supply electrolyte to the specific planar cells; and (2) it is not clear how the “respective hydraulic circuits” are coupled to or configured in the system. It is recommended that the “respective” claim language be removed and clarification of the claimed configuration be made to the claim language.
Claim 1 also recites “the planar cells comprising: a bipolar plate body” rendering the claim indefinite because as currently written it is unclear if each planar cell within the plurality of planar cells comprises the features such as “a bipolar plate body” of if instead the entirety of the planar cells comprises the claimed features such as “a bipolar plate body.”
Claim 1 also recites “A flow battery of the type having” rendering the claim indefinite because it is unclear if the limitations following “of the type having” are required of the specific claimed structure or if instead or simply “of the type” of flow battery referred to.
Claim 3 recites the relative term “homogeneously” rendering the claim indefinite. The term "homogeneously" is not defined by the claim, the specification does not 
The term “electrolytes” in line 4 reciting “for supplying electrolytes” lacks antecedent basis rendering Claim 1 indefinite because it is unclear if the electrolytes referred to are the earlier recited “anode electrolyte” and “cathode electrolyte” or some other electrolyte.
Claim 1 also recites “for relatively homogeneous conveyance of said electrolytes” rendering the claim indefinite because it is unknown to where the electrolytes are conveyed.
	Claim 7 recites “the electrolyte having vanadium ions in different oxidation states” rendering the claim indefinite because it is unclear if “the electrolyte” refers to the cathode electrolyte and anode electrolyte of Claim 1, or some other electrolyte.
	Claims 2-7 are indefinite for depending from indefinite Claim 1 and failure to remedy the 112(b) deficiencies of parent Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/189970 to Sumitomo.

 Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/189970 to Sumitomo, where references below are to the equivalent English language publication US2018/0159163 to Hanafusa et al. (“SUMITOMO”).

    PNG
    media_image1.png
    573
    556
    media_image1.png
    Greyscale

	Regarding Claim 1, SUMITOMO discloses a flow battery (redox flow battery of Fig. 1, paragraph 12-15) of the type having a first tank for an anode electrolyte (Fig. 4 example with negative tank 107), a second tank for a cathode electrolyte (Fig. 4, positive tank 106), respective hydraulic circuits provided with corresponding pumps for supplying electrolytes (Fig. 4 including pumps 113, 112, flow circuits 108-110 and 109-11) to specific planar cells (as illustrated by Fig. 1 and the stack of planar cells in Fig. 5), supra); a pair of multipoint flow distributors (Fig. 2, electrode 10) disposed on said two opposed faced (Fig. 1 illustrating an electrode 10 on each face of bipolar plate 12) such that each of said pair of multipoint flow distributors is in engagement with said inlet channels and said outlet channels (as shown by Figures 2 and 3 including flow field arrows of Fig. 3) said multipoint flow distributor having passages allowing communication between said inlet channels and said outlet channels (Fig. 3), for relatively homogenous conveyance of said electrolytes (Fig. 3, para. 57-58); said bipolar plates being mutually separated by respective ones of a plurality of proton exchange membranes and electrodes (Fig. 1, membrane 11, Fig. 5 where the electrodes of SUMITOMO are flow distributors), wherein said planar cells are mutually aligned and stacked so as to constitute a flow battery stack (as shown by the stack of Fig. 5). 
	Regarding Claim 2, SUMITOMO further discloses the flow battery according to claim 1, wherein said inlet channels and said outlet channels are interdigitated (Fig. 2). 
	Regarding Claim 3, SUMITOMO further discloses the flow battery according to claim 1, wherein said multipoint flow distributor has surface, and has a plurality of holes being homogeneously spaced on said surface (as illustrated by Fig. 2, electrode 10, array of holes 10h). 
	Regarding Claim 4, SUMITOMO further discloses the flow battery according to claim 3, wherein a multipoint flow distributor is placed respectively on top of the bipolar plate flow fields aligning the holes to the inlet and outlet channels (Fig. 1, alignment of 
	Regarding Claim 6, SUMITOMO further discloses the flow battery according to claim 3 wherein the holes are arranged in a rectangular grid pattern (Fig. 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over SUMITOMO in view of US2009/0098432 to Rosenberg.

	Regarding Claim 5, SUMITOMO is relied upon as above with respect to the flow battery according to claim 1. SUMITOMO does not disclose a positive electrode and a negative electrode are placed on the surface of the multipoint flow distributor because, as asserted above, the electrodes of SUMITOMO are flow distributors – i.e., the electrodes and flow distributors are not separate elements as required by instant Claim 5.
	US2009/0098432 to Rosenberg (“ROSENBERG”) discloses an electrochemical flow cell comprising flow distributor plates (abstract, Fig. 10) placed on the surface of a positive electrode and a negative electrode, the flow distributor plates comprising a perforations for distribution of fluid flow (as shown by Fig. 5a-5c for example). The flow distributor plates of ROSENBERG increase uniformity of fluid flow distribution of reactants to the electrodes (para. 52, abstract) and may also act as current collectors for the membrane electrode assemblies (para. 52).
to the electrode, as expressly taught by ROSENBERG.
In addition, the claimed combination of features in the claimed redox flow battery would have been obvious to one of ordinary skill in the art at the time of filing because each of the claimed flow distributor plate and redox flow cell configuration claimed were known at the time of filing. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421,  82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Here, one of ordinary skill in the art could have easily provided flow distributor plates adjacent and in contact with the surface of the positive and negative electrodes of SUMITOMO with nothing more than ordinary skill and this would have yielded nothing more than the predictable result of providing improved uniformity of reactant flow to the electrodes.
	Regarding Claim 7, SUMITOMO and ROSENBERG are relied upon as above. SUMITOMO further discloses the flow battery according to claim 3 wherein the multipoint flow distributor, having a plurality of holes evenly distributed on the surface (as illustrated by the perforations of Fig. 2), and wherein the electrolyte having vanadium ions in different oxidation states (Fig. 2 illustrating vanadium ion electrolyte 
	SUMITOMO does not specifically disclose that the plurality of holes of the flow distributor plates are evenly distributed on the surface as a spacing of approximately 8 mm as claimed. 
	ROSENBERG discloses the flow distributor plates may comprise an ordered layout of apertures, said apertures may comprise a diameter of 0.2-12 mm, and  the size of the apertures is most preferably optimized in order to improve the electronic conductivity in plane and through the plane as well as fluid transfer between the central region of the current collector flow distributor metal plate and the membrane electrode assembly, which is intended to be in contact therewith in the fuel cell, without reducing the mechanical strength of the plate, as will be explained in more detail below (para. 20-24).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified SUMITOMO such that the apertures of the electrode flow distributor, or the flow distributor plates of the ROSENBERG type adjacent the electrodes of SUMITOMO, comprised a spacing of approximately 8 mm as claimed. The motivation for doing so would have been to provide a desired level of flow distribution while preserving an acceptable level of mechanical strength in the flow distributor as taught by ROSENBERG. The motivation furthermore would have been to simply utilize a 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729